Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148528                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano
            Plaintiff-Appellee,                                                                      Richard H. Bernstein,
                                                                                                                     Justices
  v                                                                SC: 148528
                                                                   COA: 315209
                                                                   Alger CC: 2012-001997-FC
  ISRAEL A. VELEZ,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 20, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We note that the facts of this case are identical to
  those in People v Cotto (Docket No. 148532), which we remanded to the Court of
  Appeals for consideration as on leave granted by order dated March 3, 2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2015
           a0422
                                                                              Clerk